Name: Regulation (EEC) No 770/68 of the Council of 18 June 1968 on the advance fixing of levies on sugar
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  tariff policy;  trade policy
 Date Published: nan

 160 Official Journal of the European Communities No L 143 / 16 Official Journal of the European Communities 25.6. REGULATION (EEC) No 770/68 OF THE COUNCIL of 18 June 1968 on the advance fixing of levies on sugar Article 1 1 . The import levy on products listed in Article 1 ( 1 ) ( a ) and (c) of Regulation No 1009/67/EEC shall be fixed in advance  for sugar, if importation is necessary to ensure global supplies for the Community ;  for molasses, if importation is necessary to ensure supplies to specified areas of the Com ­ munity. 2 . The period of validity of the import licence referred to in Article 15 (2 ) of Regulation No 1009/ 67/EEC may be limited to the period during which imports are necessary to ensure the supplies referred to in paragraph 1 . 3 . A decision shall be taken to terminate advance fixing of the levy when the quantities available, combined with imports for which licences have been issued, are sufficient to ensure that supplies of sugar or molasses cover foreseeable consumption in the Community . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/ EEC1 of 1.8 December 1967 on the common organi ­ sation of the market in sugar, and in particular Article 15 (3 ) thereof ; Having regard to the proposal from the Commission ; Whereas Article 15 (3 ) of Regulation No 1009/67/ EEC provides that the import levy on sugar and molasses may be fixed in advance under conditions to be decided upon by the Council ; Whereas advance fixing of the levy facilitates importation into the Community ; whereas a feature of the Community sugar market in general is the existence of surpluses ; whereas, in these circum ­ stances , the levy need only be fixed in advance where importation of the product concerned is necessary to maintain supplies of sugar or molasses to the Community ; Whereas , in order to avoid possible disturbances on the internal market, the levy should be increased where appropriate by a premium calculated on the basis of the difference between the forward delivery price and the c.i.f. price, where an import licence makes forward purchases possible ; Article 2 1 . A premium shall be added to the levy in the case of the products referred to in Article 1 for which the period of validity of the licence makes forward puchases possible . 2 . The amount of the premium shall be calculated on the basis of the difference between the forward delivery price and the c.i.f . price determined in accordance with Article 13 of Regulation No 1009/ 67/EEC. Article 3 HAS ADOPTED THIS REGULATION : This Regulation shall enter into force on 1 July 1968 ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1968 . For the Council The President E. FAURE 1 OJ No 308 , 18.12.1967 , p. 1 .